Case 1:18-cr-00025-JPJ-PMS Document 1200 Filed 08/24/20 Page 1 of 2 Pageid#: 15071




                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION



   UNITED STATES OF AMERICA                     )
                                                )
                      Plaintiff                 )
                                                )
   v.                                           )     Case No.: 1:18CR00025
                                                )
   SUSAN PAYNE                                  )
                                                )
                      Defendant                 )


                            MOTION FOR ABEYANCE


         Comes now Susan Payne, by counsel, and moves this Court to place her

   motion for compassionate release in abeyance to allow counsel additional time to

   obtain and review records in order to prepare a supplemental motion.

         Dated this the 24th day of August, 2020.

                                                Respectfully Submitted,

                                                Susan Payne
                                                By Counsel

                                                JUVAL O. SCOTT

                                                Federal Public Defender
                                                Western District of Virginia
Case 1:18-cr-00025-JPJ-PMS Document 1200 Filed 08/24/20 Page 2 of 2 Pageid#: 15072




                                                 Nancy Dickenson-Vicars
                                                 Nancy Dickenson-Vicars
                                                 Assistant Federal Public Defender
                                                 201 Abingdon Place
                                                 Abingdon, VA 24201
                                                 (276) 619-6086
                                                 nancy_dickenson@fd.org
                                                 VSB # 28120


                              CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing document was electronically
   filed and will be forwarded to the Assistant United States Attorney, this 24th
   day of August, 2020.
                                                 s/Nancy Dickenson-Vicars
